DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15 – 17 and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (U.S. Patent Publication 20160306447 A1, Assignee: Wacom) in view of Hisano et al. (U.S. Patent Publication 20210089141 A1, Assignee: Wacom) in view of Gilbert et al. (U.S. Patent Publication 20200019255 A1, Assignee: Microsoft, Filed: 7/10/2018).
Regarding claim 1, claim 1 is rejected for same reason of claim 17.
Regarding claim 2, Fleck, Hisano and Gilbert disclose “wherein selecting the selected host-specific local identifier includes randomly selecting a local identifier value of the set of local identifier values available for assignment”.  (Gilbert Fig. 6A-6C, [0081] [0059] [0069] [0070] [0081] [0083])
Regarding claim 5, Fleck, Hisano and Gilbert disclose “wherein the host computing device includes a touch- sensitive display”.  (Fleck Fig. 1, [0039] “The electronic device 3, such as a PC, tablet computer, smartphone, etc., typically includes a screen that underlies or overlies the sensor 201, and a user operates the active stylus 100 to handwrite text and graphics on the screen.”) 
Regarding claims 6, 16, Fleck, Hisano and Gilbert disclose “wherein the current local identifier of the separate electronic device and the full unique identifier of the separate electronic device are received electrostatically”.  (Fleck Fig. 4A, [0059])  
Regarding claims 8, 15, Fleck, Hisano and Gilbert disclose “the separate electronic device is an active stylus”.  (Fleck Fig.1, active stylus 100) 
Regarding claim 9, claim 9 is rejected for same reason of claim 17.
Regarding claim 12, Fleck, Hisano and Gilbert disclose “wherein the current local identifier of the electronic device is assigned at manufacture of the electronic device”.  (Fleck Fig. 4A, Vendor ID, [0059])  
Regarding claim 13, Fleck, Hisano and Gilbert disclose “wherein the current local identifier of the electronic device was assigned by a separate host computing device that the electronic device has previously been paired with”.  (Fleck Fig. 4A, [0043] [0059])  
Regarding claim 17, Fleck discloses “A host computing device, comprising: 
a touch-sensitive display; (Fig. 1, [0039] “The electronic device 3, such as a PC, tablet computer, smartphone, etc., typically includes a screen that underlies or overlies the sensor 201, and a user operates the active stylus 100 to handwrite text and graphics on the screen.”) 
a logic subsystem; (Fig. 1, host processor 300) and 
a storage subsystem (Fig. 1, host processor 300) holding instructions executable by the logic subsystem to: 
receive, from an active stylus (Fig.1, active stylus 100), a current local identifier (Fig. 4A, Vendor ID, 8bits) of the active stylus; 
receive, from the active stylus (Fig.1, active stylus 100), a full unique identifier (Fig. 4A, [0059] “a vendor ID (8 bits) and a serial number (56 bits), which together form a 64-bit global ID for each stylus,”) of the active stylus, different from the current local identifier; and 
transmit, to the active stylus, a host-specific local identifier (Fig.10, S401 [0166] “In step S401, the sensor controller sends a beacon signal (BS).” [0019] [0020] [0042 - 0045]. Claim does not define what is “host-specific local identifier”. “host-specific local identifier” is a broad term.)  to be used by the host computing device to identify the active stylus, ([0042 – 0045]), and the host-specific local identifier assigned by: 
Fleck does not disclose “Application Filing Date: March 25, 2021the host-specific local identifier to be stored by the separate electronic device as a replacement for the current local identifier
 Docket No. 409429-US-NPbased at least in part on determining that the current local identifier of the active stylus is already assigned to a different separate electronic device having a different full unique identifier, select the host-specific local identifier from the set of local identifier values available for assignment, and 
assign the selected host-specific local identifier to the active stylus”.
Hisano discloses “Application Filing Date: March 25, 2021 the host-specific local identifier to be stored by the separate electronic device as a replacement for the current local identifier ([0083] “In the pairing in-execution state S2, the active pen 2 uses the frequencies and time slots indicated by the stored communication configuration data to transmit the downlink signal DS including the pairing request. The active pen 2 then performs the operation of detecting the uplink signal US, and in a case of detecting the type 2 uplink signal US including the global pen ID of the active pen 2 or the hash value of the global pen ID, the active pen 2 acquires the local pen ID assigned to the active pen 2, from the pairing state information included in the type 2 uplink signal US” [0010] [0020] [0039] [0061] [0064]) 
 Docket No. 409429-US-NPbased at least in part on determining that the current local identifier of the active stylus is already assigned to a different separate electronic device having a different full unique identifier, ([0094] “First, it is assumed that two active pens 2 with the matched global pen ID or the matched hash value of the global pen ID approach the touch surface 3 t while both active pens 2 are in an unpaired state and that one of the active pens 2 is located in a zone A illustrated in FIG. 3, whereas the other active pen 2 is located in a zone B illustrated in FIG. 3. In this state, when the sensor controller 31 transmits the type 1 uplink signal US (S11 in FIG. 8), the uplink signal US is received by both two active pens 2. Then, each of the two active pens 2 transmits the downlink signal DS including the pairing request (S13 in FIG. 8). However, the downlink signal DS transmitted by the active pen 2 located in the zone B does not reach the sensor controller 31, and thus, the sensor controller 31 receives only one downlink signal DS. As a result, the sensor controller 31 transmits, as usual, the type 2 uplink signal US including the global pen ID or the hash value of the global pen ID included in the downlink signal DS successfully received (S15 in FIG. 8). The uplink signal US is received by both two active pens 2. Then, both two active pens 2 having transmitted the downlink signal DS determine that the global pen ID or the hash value of the global pen ID included in the received uplink signal US belongs to the active pens. As a result, the two active pens 2 establish pairing with the sensor controller 31 via the same local pen ID. In other words, a conflict of pairing occurs.” [0093] [0067] [0071] [0083])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two pen has same pen ID by Hisano into device of Fleck.  The suggestion/motivation would have been to improve efficiency. (Hisano: [0094])
Fleck and Hisano do not disclose “select the host-specific local identifier from the set of local identifier values available for assignment, and 
assign the selected host-specific local identifier to the active stylus”.
Gilbert discloses “select the host-specific local identifier from the set of local identifier values available for assignment, (Fig. 6A-6C, [0081] “FIGS. 6A-C illustrate several processes of the system as described herein. A first process, illustrated in FIG. 6A, occurs when the digitizer is powered on, when a digitizer-initiated-reset notification is received, or when the screen associated with the digitizer unlocks. The pen service sends the host BLE address to the digitizer driver at 602. The digitizer driver sends the received host BLE address to the digitizer firmware at 604. Finally, the digitizer firmware caches the host BLE address at 606.” [0059] [0069] [0070] [0081] [0083]) and 
assign the selected host-specific local identifier to the active stylus”. (Fig. 6A-6C, [0082] “Another illustrated process in FIG. 6A occurs when the pen tip component is in range of the digitizer panel. At 608, the pen tip component sends a pen ID to the digitizer firmware. If the host BLE address is cached in the digitizer firmware, the digitizer firmware sends the cached host BLE address to the pen tip at 610. If the host is a new host and an authentication key is already cached, the pen tip component sets the host as the current host at 612.” [0059] [0069] [0070])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate host BLE by Gilbert into devices of Fleck and Hisano.  The suggestion/motivation would have been to improve efficiency. (Gilbert: [0082])
Regarding claim 21, Fleck, Hisano and Gilbert disclose “wherein the host-specific local identifier is assigned by determining whether the current local identifier of the separate electronic device is present in the set of local identifier values available for assignment, or absent from the set of local identifier values available for assignment”. (Gilbert Fig. 6A-6C, [0081] [0059] [0069] [0070] [0081] [0083])
Regarding claim 22, Fleck, Hisano and Gilbert disclose wherein the host-specific local identifier is assigned to the electronic device by the host computing device based at least in part on a determination whether the current local identifier is present in the set of local identifier values available for assignment, or absent from the set of local identifier values available for assignment. (Gilbert Fig. 6A-6C, [0081] [0059] [0069] [0070] [0081] [0083])
Regarding claim 23, Fleck, Hisano and Gilbert disclose wherein the host-specific local identifier is assigned by determining whether the current local identifier of the separate electronic device is present in the set of local identifier values available for assignment, or absent from the set of local identifier values available for assignment. (Gilbert Fig. 6A-6C, [0081] [0082] [0059] [0070] [0081] [0083])

Alternately, claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (U.S. Patent Publication 20160306447 A1, Assignee: Wacom) in view of Kato et al. (U.S. Patent Publication 20210342111 A1, Assignee: Wacom) in view of Gilbert et al. (U.S. Patent Publication 20200019255 A1, Assignee: Microsoft, Filed: 7/10/2018).
Regarding claim 1, claim 1 is rejected for same reason of claim 17.
Regarding claim 9, claim 9 is rejected for same reason of claim 17.
Regarding claim 17, Fleck discloses “A host computing device, comprising: 
a touch-sensitive display; (Fig. 1, [0039] “The electronic device 3, such as a PC, tablet computer, smartphone, etc., typically includes a screen that underlies or overlies the sensor 201, and a user operates the active stylus 100 to handwrite text and graphics on the screen.”) 
a logic subsystem; (Fig. 1, host processor 300) and 
a storage subsystem (Fig. 1, host processor 300) holding instructions executable by the logic subsystem to: 
receive, from an active stylus (Fig.1, active stylus 100), a current local identifier (Fig. 4A, Vendor ID, 8bits) of the active stylus; 
receive, from the active stylus (Fig.1, active stylus 100), a full unique identifier (Fig. 4A, [0059] “a vendor ID (8 bits) and a serial number (56 bits), which together form a 64-bit global ID for each stylus,”) of the active stylus, different from the current local identifier; and 
transmit, to the active stylus, a host-specific local identifier (Fig.10, S401 [0166] “In step S401, the sensor controller sends a beacon signal (BS).” [0019] [0020] [0042 - 0045]. Claim does not define what is “host-specific local identifier”. “host-specific local identifier” is a broad term.)  to be used by the host computing device to identify the active stylus, ([0042 – 0045]), and the host-specific local identifier assigned by: 
Fleck does not disclose “Application Filing Date: March 25, 2021 the host-specific local identifier to be stored by the separate electronic device as a replacement for the current local identifier
 Docket No. 409429-US-NPbased at least in part on determining that the current local identifier of the active stylus is already assigned to a different separate electronic device having a different full unique identifier, select the host-specific local identifier from the set of local identifier values available for assignment, and 
assign the selected host-specific local identifier to the active stylus”.
Kato discloses “Application Filing Date: March 25, 2021 the host-specific local identifier to be stored by the separate electronic device as a replacement for the current local identifier ([0138] [0139] [0140] – [0143])
 Docket No. 409429-US-NPbased at least in part on determining that the current local identifier of the active stylus is already assigned to a different separate electronic device having a different full unique identifier, ([0139] “Each of the first terminal apparatus 1 and the second terminal apparatus 2 connects the communication path with the other terminal apparatus that has transmitted the connection request including the same electronic pen ID as the electronic pen ID held by the apparatus. In this way, the communication path can be connected between the paired first terminal apparatus 1 and second terminal apparatus 2 included in the drawing system, and the drawing system can be appropriately provided and operated.” [0140] – [0143])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two pen has same pen ID by Kato into device of Fleck.  The suggestion/motivation would have been to improve efficiency. (Kato: [0139])
Fleck and Kato do not disclose “select the host-specific local identifier from the set of local identifier values available for assignment, and 
assign the selected host-specific local identifier to the active stylus”.
Gilbert discloses “select the host-specific local identifier from the set of local identifier values available for assignment, (Fig. 6A-6C, [0081] “FIGS. 6A-C illustrate several processes of the system as described herein. A first process, illustrated in FIG. 6A, occurs when the digitizer is powered on, when a digitizer-initiated-reset notification is received, or when the screen associated with the digitizer unlocks. The pen service sends the host BLE address to the digitizer driver at 602. The digitizer driver sends the received host BLE address to the digitizer firmware at 604. Finally, the digitizer firmware caches the host BLE address at 606.” [0059] [0069] [0070] [0081] [0083]) and 
assign the selected host-specific local identifier to the active stylus”. (Fig. 6A-6C, [0082] “Another illustrated process in FIG. 6A occurs when the pen tip component is in range of the digitizer panel. At 608, the pen tip component sends a pen ID to the digitizer firmware. If the host BLE address is cached in the digitizer firmware, the digitizer firmware sends the cached host BLE address to the pen tip at 610. If the host is a new host and an authentication key is already cached, the pen tip component sets the host as the current host at 612.” [0059] [0069] [0070])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate host BLE by Gilbert into devices of Fleck and Kato.  The suggestion/motivation would have been to improve efficiency. (Gilbert: [0082])

Allowable Subject Matter
Claims 3, 4, 10, 11, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693